PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/992,290
Filing Date: 30 May 2018
Appellant(s): Samsung Electronics Co., Ltd.



__________________
Mahmood Ahmad
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/06/2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/21/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
(2)(A) The rejections under 35 USC 103
Under B1), on page 11 of Appellant’s brief, Appellant has argued that the combination of cited references has not disclosed a first feature of claim 1, i.e. “a processor configured to determine the first biosignal as the representative bioinformation of the target, in response to the first biosignal being within an error range associated with the first biosignal, determine the second biosignal as the representative bioinformation of the target, in response to the first biosignal being outside the error range.” Examiner responds below. 
On page 15, regarding the reference of Gross, Appellant argues that at best, Gross discloses priorities that reflect the expected robustness of the devices for monitoring heart rate, and “thresholds” that help to identify a malfunctioning operational status of these sensors. This fails to disclose the above limitations. Specifically, the thresholds utilized are for selecting sensors, not for selecting between biosignals. Examiner respectfully disagrees that the teachings of Gross do not teach “selecting between biosignals.” The teachings of Gross are of determining which sensor best provides representative bioinformation from different sensors on the target. As noted by Appellant, the decision on which sensor gathered the optimal biosignals is performed in comparison to a threshold / error range of the sensors ([0039]). Overall, Gross teaches one will gather first biosignals from an internal electrode / first sensor (“a first sensor… configured to measure a first biosignal of the target”), gather second biosignals from an external electrode / second sensor (“a second sensor… configured to measure a second biosignal of the target”), consider the priorities of the sensors, reevaluate the priorities in response to the biosignals gathered from each sensor in comparison to an error threshold (consideration steps for the determining of representative bioinformation of the target), and select the biosignals of reevaluated highest priority sensor as the representative bioinformation (Table 1, [0037], [0039] choosing the first biosignal as the representative bioinformation of the target, in response to the first biosignal being within an error range / threshold, determine the second biosignal as the representative bioinformation of the target, in response to the first biosignal being outside the error range / threshold). 
Furthermore, on page 15 of Appellant’s brief, Appellant argues none of the sensors disclosed in Gross related to measuring heart rate are “disposed inside a skin tissue of the target.” This limitation is addressed by the reference of Hutzler. 

Under B2), on page 16 of Appellant’s brief, Appellant argues that the cited references fail to disclose a second feature of claim 1, i.e. “a drone configured to move to an area in which the target is positioned, to receive the bioinformation from the second sensor, and to transmit the bioinformation.” Specifically, Appellant discloses that the drone interrogates tag assemblies to receive the biosignals, and thus the drone isn’t receiving the bioinformation from a sensor. Examiner respectfully disagrees with this assertion. Singh teachings reflect a drone configured to receive the bioinformation from the second sensor. Specifically Singh’s drone receives the second biosignal, which is the bioinformation from the second sensor, and receives this bioinformation from the second sensor via the antenna of tag assembly. The phrase “receive the bioinformation from the second sensor” does not indicate that the bioinformation, of first and second biosignals, must be relayed directly from the second sensor to a drone.
Furthermore, on pages 16-17 of Appellant’s brief, Appellant argues that the sensors 114 of Singh have already been mapped to the cited sensors, and thus Examiner cannot contend that the tag assemblies now disclose the claimed second sensor. Sensor 114 was mapped to the second sensor limitation instead of tag assembly 102 to stay in line with Appellant’s own mapping/wording of their invention. Singh’s tag assembly 102 would be mapped to Appellant’s second measurement device 130. Appellant’s invention appears to work like Singh’s where there is a second measurement device 130 (akin to tag assembly 102) comprising a second sensor, not shown, (akin to sensor 114) and communication interface, not shown, (akin to communication circuitry 120 with antenna 119), where the bioinformation is being relayed from the sensor to a drone 150 (akin to drone 165) via the communication interface (Appellant’s paragraph [0046] and [0050] as filed). Therefore, if the claim limitation can only be interpreted like the Appellant is arguing, that the biosignals must be relayed directly from the sensor element to a drone, then it appears a 112(a) written description would need to be applied as Appellant’s specification also does not teach relaying the biosignals directly from the sensor to a drone. Appellant’s specification only teaches relaying the biosignals from the sensor to the drone through the communication interface.
On pages 17-18, Appellant argues that the applied references fail as they do not make a prima facie finding of “obviousness [which] requires a suggestion of all limitations in a claim.” However, in view of the responses above, Examiner contends that Singh does disclose the above highlighted claim language, that Singh, Gross, and Guice teach all of the limitations in the claim and are obvious to combine, and therefore the rejection of claim 1 is proper.
On page 18 of Appellant's brief, Appellant argues for the same reasons listed above for claim 1, the rejections of dependent claims 2, 4-5, 7-8, 15, and 17-19, under Singh, Gross, Acquista, and Hutzler are overcome. However, in view of the responses above, this is not found persuasive.

Under C) on page 18 of Appellant's brief, Appellant argues for the same reasons listed above for claim 1, the rejections of dependent claims 3, 6, 9-14, and 20-22 are overcome. However, in view of the responses above, this is not found persuasive.

(2)(B) The interpretation under 35 USC 112(f)
	Under D) on pages 19-21 of Appellant’s brief, Appellant traverses the 35 USC 112(f) interpretation of a “first communication interface” recited in Claim 19. While this is not an appealable matter because the 112(f) interpretation is not a rejection, upon further consideration the Examiner withdraws the interpretation of the “first communication interface” under 35 USC 112(f).

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JAIRO PORTILLO/
Conferees:
/JACQUELINE CHENG/Supervisory Patent Examiner, Art Unit 3791             
                                                                                                                                                                                           /CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.